             Case 1:19-cr-00902-AT Document 29 Filed 09/30/20 Page 1 of 5

                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                             DOC #: __________________
                                                                      DATE FILED: _9/30/2020____

               -against-
                                                                                      19 Cr. 902 (AT)
MIGUEL NIVAR,
                                                                                          ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       I.     Setting Remote Proceeding

       The sentencing scheduled for October 8, 2020 is RESCHEDULED to October 7, 2020, at

9:00 a.m. The hearing shall proceed by videoconference. Instructions for the parties’ participation in

and the public’s observance of the proceeding are set out below.

       Under the terms of Section 15002(b)(2) of the CARES Act, Pub. L. No. 116-136 (2020), the

Judicial Conference of the United States has found that emergency conditions due to the national

emergency declared by the President with respect to COVID-19 materially have affected and will

materially affect the functioning of the federal courts, and the Chief Judge of this district has entered

an order finding that “all felony pleas under Rule 11 of the Federal Rules of Criminal Procedure [and]

all felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure . . . cannot be

conducted in person without seriously jeopardizing public health and safety,” and authorizing such

proceedings to be conducted by “video teleconferencing, or telephone conferencing if video

conferencing is not reasonably available . . . with the consent of the defendant . . . after consultation

with counsel and upon a finding by the presiding judge that the proceeding cannot be further delayed

without serious harm to the interests of justice.” In re Coronavirus/Covid-19 Pandemic, 20 Misc.

176, ECF No. 3 (S.D.N.Y. Sept. 16, 2020).

       Defendant’s counsel having represented to the Court that Defendant consents to sentencing

being conducted via videoconference, the Court finds that this proceeding cannot be further delayed
                Case 1:19-cr-00902-AT Document 29 Filed 09/30/20 Page 2 of 5



without serious harm to the interests of justice because of the sentencing options that have been

presented to the Court and the importance of avoiding delays in the conclusion of criminal cases and

imposition of an appropriate sentence. Accordingly, pursuant to Section 15002(b)(2)(A) of the

CARES Act, it is ORDERED that the sentencing shall proceed by videoconference.

        II.     Instructions

        The conference shall proceed via videoconference using the CourtCall platform on October 7,

2020, at 9:00 a.m. As requested, defense counsel will be given an opportunity to speak with the

Defendant by telephone for fifteen minutes before the proceeding begins (i.e., at 8:45 a.m.); defense

counsel should make sure to answer the telephone number that was previously provided to chambers

at that time.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel, and

counsel for the Government will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the CourtCall system, only one counsel per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 32091812# and PIN 9921299#.

        In advance of the conference, chambers will email the parties with further information on how

to access the conference. Those participating by video will be provided a link to be pasted into their

browser. The link is non-transferrable and can be used by only one person; further, it should be

used only at the time of the conference because using it earlier could result in disruptions to other

proceedings.

        To optimize use of the CourtCall technology, all those participating by video should:

              1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do not
                 use Internet Explorer.
              2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
                 close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
                 cause delays or dropped feeds.)
              3. Minimize the number of others using the same WiFi router during the conference.
                                                    2
             Case 1:19-cr-00902-AT Document 29 Filed 09/30/20 Page 3 of 5



       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 398-2342 or (215) 861-0674 and use access code

5598827.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and is

able to sign the form (either personally or, in accordance with Standing Order 20 Misc. 174 of March

27, 2020, by defense counsel), defense counsel shall file the executed form at least 24 hours prior to

the proceeding. In the event the Defendant consents, but counsel is unable to obtain or affix the

Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature to the form.

       To the extent that there are any other documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to the

Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the proceeding. To the

extent any documents require the Defendant’s signature, defense counsel should endeavor to get them

signed in advance of the proceeding as set forth above; if defense counsel is unable to do so, the Court

will conduct an inquiry during the proceeding to determine whether it is appropriate for the Court to

add the Defendant’s signature.

       SO ORDERED.

Dated: September 30, 2020
       New York, New York


                                                    3
               Case 1:19-cr-00902-AT Document 29 Filed 09/30/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                   ‐v‐                                                  PRESENT AT CRIMINAL
                                                                        PROCEEDING
MIGUEL NIVAR,
                             Defendant.                                   19‐CR‐902 (AT)
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with my
         attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
         charges. I understand I have a right to appear before a judge in a courtroom in the Southern
         District of New York to enter my plea of guilty and to have my attorney beside me as I do. I
         am also aware that the public health emergency created by the COVID‐19 pandemic has
         interfered with travel and restricted access to the federal courthouse. I have discussed
         these issues with my attorney. By signing this document, I wish to advise the court that I
         willingly give up my right to appear in person before the judge to enter a plea of guilty. By
         signing this document, I also wish to advise the court that I willingly give up any right I might
         have to have my attorney next to me as I enter my plea so long as the following conditions
         are met. I want my attorney to be able to participate in the proceeding and to be able to
         speak on my behalf during the proceeding. I also want the ability to speak privately with my
         attorney at any time during the proceeding if I wish to do so.



Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom to
         the judge who will sentence me. I am also aware that the public health emergency created
         by the COVID‐19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
            Case 1:19-cr-00902-AT Document 29 Filed 09/30/20 Page 5 of 5




        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability to
        speak privately with my attorney at any time during the proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:
